Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 11,153,395 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1, 17, and 19 recites similar steps such as: receive a set of multi-user request data…, prompt the first user to input a start location for the first user…, and identify a set of service providers to fulfill the multi-user request. The instant independent claims recites an emphasis on a common destination instead of a common start location as per parent claim.





Instant Application
Parent 11,153,395 B2
1. A network system for managing a network-based service, comprising: 

one or more processors; and 

one or more memory resources storing instructions that, when executed by the one or more processors of the network system, cause the network system to: 

receive, over a network from a requesting user device of a requesting user, a set of multi-user request data corresponding to a multi-user request for service for a set of users that includes the requesting user and a first user, 

the set of multi-user request data indicating a common destination location for the set of users and identification information for at least the first user of the set of users; 

in response to receiving the set of multi-user request data from the requesting user device, transmit a first set of data to a first user device of the first user to cause the first user device to prompt the first user to input, via the first user device, a start location for the first user; and 

identify a set of service providers to fulfill the multi-user request for service for the set of users, the set of service providers including a first service provider identified by the network system to provide service for the first user from the start location for the first user to the common destination location for the set of users.
1. A network system for managing a network-based service, comprising: 

one or more processors; and 

one or more memory resources storing instructions that, when executed by the one or more processors of the network system, cause the network system to: 

receive, over a network from a requesting user device of a requesting user, a set of multi-user request data corresponding to a multi-user request for service for a set of users that includes the requesting user and a first user, 

the set of multi-user request data indicating a common start location for the set of users and identification information for at least the first user of the set of users; and 

in response to receiving the set of multi-user request data from the requesting user device, (i) transmit a first set of data to a first user device of the first user to cause the first user device to prompt the first user to input, via the first user device, a destination location for the first user, and 

(ii) identify a set of service providers to fulfill the multi-user request for service for the set of users, the set of service providers including a first service provider identified by the network system to provide service for the first user from the common start location for the set of users to the destination location of the first user.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haparnas et al.  U.S. Patent Number 10,467,561 B2.  Plurality of transportation request within a particular time window that specify the same destination as detected (see Abstract).
Hochberg et al. U.S. Patent Application Publication Number 2021/0223051 A1.  Rideshare assigning predictions using historical rideshare transactions (see Figure 11A).
Akselrod et al. U.S. Patent Application Publication Number 2018/0293521 A1.  Ride chaining with multiple service providers (see Abstract).
Srinivasachar U.S. Patent Number 7,886,019 B2.  Linking plurality of service requesters service providers or multi grouping (see section [0028]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451